                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LAMONTA WILLIS,                                  )
                                                 )
                Plaintiff,                       )       Case No. 14-cv-9150
                                                 )
        v.                                       )
                                                 )       Judge Robert M. Dow, Jr.
RICARDO TEJEDA and                               )
STEPHEN DUNCAN,                                  )
                                                 )
                Defendants.                      )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff LaMonta Willis (“Plaintiff”) brings suit against Defendants Ricardo Tejeda

(“Tejeda”) and Stephen Duncan (“Duncan”) (collectively, “Defendants”) to seek redress under 42

U.S.C. § 1983 for alleged violations of his right to procedural due process arising out of an alleged

miscalculation of a prison sentence. Before the Court is Defendants’ motion for summary

judgment [95]. For the reasons stated below, the Court grants Defendants’ motion [95]. Judgment

will be entered in favor of Defendants Tejeda and Duncan and against Plaintiff. This order resolves

all claims in the case.1 Civil case terminated.

I.      Background

        The Court takes the relevant facts primarily from the parties’ Joint Statement of Undisputed

Material Facts [87]. The Court has subject matter jurisdiction over this action pursuant to 28




1
 Defendants Randy Pfister and the Illinois Department of Corrections were voluntarily dismissed from the
suit on December 20, 2016. See [65], [66]. Defendants Salvador Godinez, the Administrative Review
Board, and the Prisoner Review Board were dismissed upon the Court’s initial review of Plaintiff’s
complaint pursuant to 28 U.S.C. § 1915A. See [5]. The caption of Plaintiff’s case also includes a number
of Doe Defendants, but Plaintiff has made no efforts in the last four-plus years to identify any additional
defendants.
U.S.C. §§ 1331, 1343(a)(3), and 1343(a)(4). Venue is proper in this district pursuant to 28 U.S.C.

§ 1391(b) because the events involved in the lawsuit occurred in this district.

       Plaintiff was incarcerated in the Shawnee Correctional Center until his release on January

22, 2013. Plaintiff was sentenced to two years parole, which was to conclude on January 22, 2015.

       On September 1, 2013, while on parole, Plaintiff was arrested by the Carbondale Police

Department. On November 5, 2013, Plaintiff was arrested again for “Issuance of a Warrant.” [87]

at 2. On January 2, 2014, a warrant was issued for Plaintiff’s arrest. On January 22, 2014, Plaintiff

was arrested for a third time, charged with burglary, and taken back into custody. On January 23,

2014, IDOC issued a mandatory supervised release violation report. See [87-1].

       On January 31, 2014, Plaintiff was transported to Stateville Correctional Center

(“Stateville”), in advance of a March 12, 2014 hearing before the Illinois Prison Review Board

(“IPRB”). Defendant Tejeda was a Warden of Stateville at that time. At the March 12 hearing,

the IPRB determined that Plaintiff was to spend the remaining time of his parole in IDOC custody.

The IPRB also “determined Plaintiff to be a violator as of September 1, 2013.” [87] at 3. The

IPRB’s order therefore shows that “Plaintiff was “[d]eclared a violator as of 9-1-13 on * * *

Mandatory Supervised Release.” [87-4].

       On March 14, 2014, Plaintiff was transferred to Lawrence Correctional Center

(“Lawrence”), where he received a temporary calculation for his remaining incarceration time to

determine a tentative discharge date. Defendant Duncan was the Warden of Lawrence at that time.

Lawrence calculated that Plaintiff was to be released on October 2, 2014. On May 23, 2014, the

temporary calculation form was replaced by “DCA 1324,” which also calculated Plaintiff’s release

date as October 2, 2014. [87] at 3.




                                                 2
        The Administrative Directive for “Mandatory Supervised Release Violators Sentenced

Under 1978 Law” (“Directive”) governs the calculation of Plaintiff’s prison time and contains the

following relevant provisions:

        (1)     The issuance of a mandatory supervised release violation warrant tolls the
                running of a sentence credit. Sentence credit shall not be resumed until the
                date a revocation hearing is held by the Prisoner Review Board. The
                offender shall then receive credit for time spent in custody which was not
                credited against another sentence.

        (2)     The period of time between the date the Prisoner Review Board declared
                the releasee a violator and the recustody date or the new sentence date shall
                be calculated as time lost as a mandatory release violator. ***

[87] at 4 (quoting [87-7] at 2-3 (Admin. Dir. 01.07.424 II(D)).

        In his governing Second Amended Complaint, Plaintiff contends that Lawrence’s

calculation of his release date as October 2, 2014 “was erroneous because it gave Plaintiff no credit

for his time on parole from September 1, 2013 through January 2, 2014, which is the date on which

a warrant was issued for Plaintiff’s arrest (and the correct starting point to calculate his remaining

time to serve).” [44] at 3-4. Plaintiff asserts that if Lawrence had calculated his release date

correctly, the release date would have been July 22, 2014, rather than October 2, 2014.

        Plaintiff alleges—and Defendants deny on the basis of lack of knowledge—that he filed

multiple grievances between March and May 2014 regarding the miscalculation of his remaining

sentence (including one to Tejeda), but never received a direct response. See [70] at 5 (Answer).2

Plaintiff also alleges, and Defendants admit, that Plaintiff filed additional grievances with IDOC

in May 2014, to which IDOC responded by telling Plaintiff to file a grievance with IDOC’s

Administrative Review Board, which Plaintiff had already done. See id. at 6-7. Plaintiff further



2
 The parties’ Joint Statement of Undisputed Material Facts does not include any facts concerning Plaintiff’s
grievances or IDOC’s grievance procedures. Therefore, the facts set forth in this paragraph are drawn from
the pleadings.

                                                     3
alleges, but Defendants deny, that he finally received a response from the Administrative Review

Board on September 10, 2014, which “failed and refused to address the substance of [his] concerns

and incarceration miscalculation” and instead directed him to complain to the IPRB. Id. at 7.

Plaintiff contends that these delays and deficient responses denied him any remedy for the

miscalculation of his remaining sentence. Id. Based on these allegations, Plaintiff brings two

claims under 42 U.S.C. § 1983 for alleged violation of his right to procedural due process. Count

I is based on IDOC’s allegedly insufficient grievance process, while Count II is based on

Defendants’ alleged miscalculation of Plaintiff’s incarceration time.

       Currently before the Court is Defendants’ motion for summary judgment.

II.    Legal Standard

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A party asserting that a fact cannot be or is genuinely disputed must support the assertion

by *** citing to particular parts of materials in the record” or “showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). A genuine issue of material

fact exists if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary

judgment has the burden of establishing the lack of any genuine issue of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court “must construe all facts and draw all

reasonable inferences in the light most favorable to the nonmoving party.” Majors v. Gen. Elec.

Co., 714 F.3d 527, 532-33 (7th Cir. 2013) (citation omitted).




                                                 4
         To avoid summary judgment, the nonmoving party must go beyond the pleadings and “set

forth specific facts showing that there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 250.

Summary judgment is proper if the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Ellis v. CCA of Tennessee LLC, 650 F.3d 640, 646 (7th Cir.

2011) (quoting Celotex, 477 U.S. at 322). The non-moving party “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In other words, the “mere existence of a scintilla

of evidence in support of the [non-movant’s] position will be insufficient; there must be evidence

on which the jury could reasonably find for the [non-movant].” Liberty Lobby, 477 U.S. at 252.

III.     Analysis

         Both of Plaintiff’s claims allege a violation of procedural due process. “The two elements

of a procedural due process claim are ‘(1) deprivation of a protected interest and (2) insufficient

procedural protections surrounding that deprivation.’” Tucker v. City of Chicago, 907 F.3d 487,

491 (7th Cir. 2018) (quoting Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 534 (7th Cir.

2008)). Defendants argue that they are entitled to summary judgment because, based on the

undisputed facts in the record, Plaintiff cannot establish either element of a procedural due process

claim.

         The Court agrees with Defendants that Plaintiff was not deprived of a protected interest

and therefore finds it unnecessary to reach the question of whether Plaintiff was provided with

sufficient procedural protections. See Johnson v. Thompson-Smith, 203 F. Supp. 3d 895, 906

(N.D. Ill. 2016) (“Only after finding the deprivation of a protected interest do courts look to

whether the State’s procedures comport with due process.”) (citing American Mfrs. Mut. Ins. Co.



                                                  5
v. Sullivan, 526 U.S. 40, 59 (1999)). As the parties all recognize, “[t]he deprivation of a statutory

right to credit toward a prisoner’s sentence is a deprivation of liberty that requires due process of

law.” Donelson v. Pfister, 811 F.3d 911, 915 (7th Cir. 2016); see also Figgs v. Dawson, 829 F.3d

895, 906 (7th Cir. 2016); Toney-El v. Franzen, 777 F.2d 1224, 1226 (7th Cir. 1985). Here,

however, it is apparent from the undisputed facts in the record that Plaintiff did not have a right to

the sentencing credits that he alleges he should have received.

        Resolving this issue requires the Court to interpret section 01.07.424 II(D) of the

Directive.3 Subsection II(D)(2) states, in relevant part, that “[t]he period of time between the date

the Prisoner Review Board declared the releasee a violator and the recustody date or the new

sentence date shall be calculated as time lost as a mandatory supervised release violator.” [87-7]

at 2-3 (Admin. Dir. 01.07.424 II(D)(2) (emphasis added)). The parties disagree on the meaning of

the italicized language. Defendants contend that it means the date that the releasee became a

violator—i.e. the date that the parole violation occurred. Plaintiff argues instead that it means the

date on which the IPRB makes its determination that the releasee committed a parole violation.

        Subsection II(D)(2) of the Directive is inartfully drafted and ambiguous on its face.

However, Defendants’ reading of this provision is the only logical one in light of the parole

scheme, the governing Illinois statute, the Directive’s surrounding language, and the IPRB order



3
 As a preliminary matter, the Court must decide whether the interpretation of the Directive is an appropriate
subject for summary judgment. While Defendants contend that it is, Plaintiff asserts that “[a]t a bare
minimum, Defendants’ interpretation of [the Directive] raises factual issues that cannot be adjudicated on
summary judgment and necessitate the resolution thereof by a fact-finder.” [100] at 8. However, Plaintiff
does not identify any factual issues that must be resolved in order to interpret the Directive. Further, “the
interpretation of contractual and regulatory terms is generally a question of law” and the parties have
identified “[n]o special consideration [that] prevents” the interpretation of the Directive “from being
resolved at summary judgment.” United States ex rel. Garbe v. Kmart Corp., 824 F.3d 632, 645 (7th Cir.
2016) (citing Hanover Ins. Co. v. N. Bldg. Co., 751 F.3d 788, 791 (7th Cir. 2014); Urso v. United States,
72 F.3d 59, 60 (7th Cir. 1995)). Therefore, the Court will resolve the parties’ interpretative dispute in this
summary judgment order.


                                                      6
declaring Plaintiff to be a parole violator. “The essence of parole is release from prison, before

the completion of sentence, on the condition that the prisoner abide by certain rules during the

balance of the sentence.” Morrissey v. Brewer, 408 U.S. 471, 477 (1972). “The enforcement

leverage that supports the parole conditions derives from the authority to return the parolee to

prison to serve out the balance of his sentence if he fails to abide by the rules.” Id. at 478-79. In

Illinois, this leverage is set out by statute. See 730 ILCS 5/3-3-9. The statute provides that when

a parolee violates a condition of his mandatory supervised release, he shall be “recommit[ted] for

the total mandatory supervised release term, less the time elapsed between the release of the person

and the commission of the violation for which mandatory supervised release is revoked.” 730

ILCS 5/3-3-9. In other words, once the releasee is recommitted following a parole violation, he

receives sentencing credit only for the time during which he was on release and not in violation of

the conditions of his release.

        Defendants’ reading and application of subsection II(D)(2) of the Directive is consistent

with this statute because it properly deprives Plaintiff of credit for the time during which he

remained out of custody but in violation of the conditions of his release. The IPRB determined

that Plaintiff was a violator as of September 1, 2013, and therefore the time Plaintiff remained on

parole and out of custody from September 1, 2013 through his arrest on January 22, 2014 (when

he was recommitted) was “time lost” pursuant to the Directive. Consistent with this determination,

the order implementing the IPRB’s decision unambiguously shows that Plaintiff was “[d]eclared

a violator as of 9-1-13 on *** Mandatory Supervised Release.” [87-4]. Further, as Defendants

point out, it makes logical sense that the date listed first in the Directive (the date the releasee is a

violator) comes first in time (before the recustody date), as Defendants’ reading proposes.




                                                   7
       Plaintiff’s contrary reading of subsection II(D)(2) is illogical. It would require the IPRB

to count as “time lost” the period of time between which the releasee is returned to custody (“the

recustody date”) and the date the IPRB issues a decision on whether the releasee committed an

earlier violation of the conditions of his parole. See [100] at 7 (arguing that subsection II(D)(2)

“pegs an inmate’s ‘time lost’ to ‘the date the [IPRB] declared the releasee a violator’ (here, March

12, 2014), not the date designated by the PRB as the date of the alleged parole violation (here,

September 1, 2013)”). There is no reason this time should be “lost” for sentencing credit

purposes—the releasee is in custody. In Plaintiff’s case, it turns out that the time he spent in

custody awaiting the IPRB’s decision was shorter than the period during which he was out of

custody but in violation of the terms of his release—which explains why Plaintiff wants the former

period to be the one that counts as “time lost.” But this will not always be the case, and it makes

no sense to punish parole violators who remain in custody for a longer period of time awaiting a

decision from the IPRB. Further, Plaintiff’s reading of Subsection II(D)(2) would create tension

with subsection II(D)(1)’s requirement that, at the IPBR hearing, an offender “receive credit for

time spent in custody which was not credited against another sentence”—in this case, January 22,

2014 (Plaintiff’s recommittal date) and March 12, 2014 (the IPBR hearing date). By contrast,

Defendant’s reading sensibly credits violators for time spent in custody, but not for time during

which they were free yet determined not to be in compliance with the terms of their parole.

       Finally, the Court is not convinced by Plaintiff’s argument concerning subsection II(D)(1)

of the Directive, which states in part that “[t]he issuance of a mandatory supervised release

violation warrant tolls the running of a sentence credit.” [87-7] at 2-3 (Admin. Dir. 01.07.424

II(D)(1)). Plaintiff interprets this provision to entitle him to credit for the time between when he

first violated parole (September 1, 2013) and the date IDOC issued its violation report (January



                                                 8
23, 2014). But subsection II(D)(1) does not address how time before the issuing of a violation

report is to be treated. Subsection II(D)(2) addresses that period. As determined above, subsection

II(D)(2) requires that the time between the date the releasee is in violation of the conditions of his

release and the date he is recommitted be considered “time lost” for sentencing credit purposes.

       For these reasons, the Court concludes that Lawrence correctly calculated Plaintiff’s

release date by not including a credit for the period of September 1, 2013 (the date as of which the

IPBR determined Plaintiff committed the first violation of his supervised release) and January 22,

2014 (when Plaintiff was returned to custody). Plaintiff was not deprived of any sentencing credit

to which he had a statutory right. Therefore, he was not deprived of a protected liberty interest,

his procedural due process claim fails as a matter of law, and Defendants are entitled to summary

judgment.

IV.    Conclusion

       For these reasons, Defendants’ motion for summary judgment [95] is granted. Judgment

will be entered in favor of Defendants Tejeda and Duncan and against Plaintiff. This order resolves

all claims in the case. A final judgment consistent with Federal Rule of Civil Procedure 58 will

be entered and this civil case will be terminated.




Dated: February 8, 2019                               _________________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                  9
